

115 S916 ES: Ensuring Patient Access to Substance Use Disorder Treatments Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 916IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Controlled Substances Act to provide for the delivery of a controlled substance by a
 pharmacy to an administering practitioner.1.Short titleThis Act may be cited as the Ensuring Patient Access to Substance Use Disorder Treatments Act of 2018.2.Delivery of a controlled substance by a pharmacy to be administered by injection or implantation(a)In generalThe Controlled Substances Act is amended by inserting after section 309 (21 U.S.C. 829) the following:309A.Delivery of a controlled substance by a pharmacy to an administering practitioner(a)In generalNotwithstanding section 102(10), a pharmacy may deliver a controlled substance to a practitioner in accordance with a prescription that meets the requirements of this title and the regulations issued by the Attorney General under this title, for the purpose of administering of the controlled substance by the practitioner if—(1)the controlled substance is delivered by the pharmacy to the prescribing practitioner or the practitioner administering the controlled substance, as applicable, at the location listed on the practitioner’s certificate of registration issued under this title;(2)in the case of administering of the controlled substance for the purpose of maintenance or detoxification treatment under section 303(g)(2)—(A)the practitioner who issued the prescription is a qualifying practitioner authorized under, and acting within the scope of that section; and(B)the controlled substance is to be administered by injection or implantation;(3)the pharmacy and the practitioner are authorized to conduct the activities specified in this section under the law of the State in which such activities take place;(4)the prescription is not issued to supply any practitioner with a stock of controlled substances for the purpose of general dispensing to patients;(5)except as provided in subsection (b), the controlled substance is to be administered only to the patient named on the prescription not later than 14 days after the date of receipt of the controlled substance by the practitioner; and(6)notwithstanding any exceptions under section 307, the prescribing practitioner, and the practitioner administering the controlled substance, as applicable, maintain complete and accurate records of all controlled substances delivered, received, administered, or otherwise disposed of under this section, including the persons to whom controlled substances were delivered and such other information as may be required by regulations of the Attorney General.(b)Modification of number of days before which controlled substance shall be administered(1)Initial 2-year periodDuring the 2-year period beginning on the date of enactment of this section, the Attorney General, in coordination with the Secretary, may reduce the number of days described in subsection (a)(5) if the Attorney General determines that such reduction will—(A)reduce the risk of diversion; or(B)protect the public health.(2)Modifications after submission of reportAfter the date on which the report described in subsection (c) is submitted, the Attorney General, in coordination with the Secretary, may modify the number of days described in subsection (a)(5).(3)Minimum number of daysAny modification under this subsection shall be for a period of not less than 7 days..(b)Study and reportNot later than 2 years after the date of enactment of this section, the Comptroller General of the United States shall conduct a study and submit to Congress a report on access to and potential diversion of controlled substances administered by injection or implantation.(c)Technical and conforming amendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 309 the following:Sec. 309A. Delivery of a controlled substance by a pharmacy to an administering practitioner..Passed the Senate May 23, 2018.Secretary